DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 34, line 11, the recitation of “an distal end” is grammatically awkward.  Perhaps this should read “a distal end”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 6,330,965 to Millman et al.
U.S. Patent No. 6,330,965 to Millman et al. discloses a loading unit coupleable to a surgical apparatus 10 comprising an end effector 17 comprising an elongated channel 216, 218 removably supporting a replaceable staple cartridge 220 including staples 226 therein, an anvil 204, 208 movable relative to said staple cartridge 220 between an open position and a closed position; an axial drive assembly 212 movable between a starting position and an ending position through said staple cartridge 220 in response to axial drive motions at 276 from the surgical stapling apparatus, and wherein said axial drive assembly comprises a distal end 283, 286 (See Figs. 29 and 30) and a longitudinal portion 266, 268, 272, 284 spaced apart from said distal end (See Fig. 32); and a housing/shaft assembly 200, 202, 236, 238, 252 extending proximally from said elongate channel 216, 218, wherein said housing/shaft assembly is removably couplable with the surgical stapling apparatus and comprises an axially extending opening (slot in 236, 252 shown best in Figs. 27 and 28) proximal to said anvil 204, 208, and wherein said longitudinal portion 266, 268, 272, 284 is aligned with said axially extending opening (See Fig. 28) as said axial drive assembly is moved between said starting position and said ending position, wherein said housing assembly further comprises an articulation region 202 (See Figs. 40 and 59), and wherein said end effector 17 is rotatable (See Fig. 59) relative to a portion of said housing assembly about said articulation region 202, wherein said end effector is configured to be “passively” articulated about said articulation region 202, as broadly claimed, further comprising an articulation link 256, wherein said end effector 17 is configured to articulate about said articulation region 202 based on movement of said articulation link 256, wherein the drive assembly comprises a “top region” 284, 286 spaced apart from the distal end 283, wherein the “slot” in 236 shown in Figs. 27, 28 can be construed as an “open window” for receiving the top region 284, 286 of the drive assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT A SMITH/               Primary Examiner, Art Unit 3731